department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil code legend son foundation t u o w dear this is in response to your letter dated date in which you requested certain rulings with respect to il r c sec_507 sec_4941 sec_4945 and sec_642 background you are an irrevocable charitable_lead_annuity_trust that is treated as a private_foundation you were formed under article iv of your trust agreement trust agreement’ you were initially funded dy your founder who is now deceased under your original terms your initial annuity_payment was three percent of the initial fair_market_value of your trust fund in each year after that the annuity_payment was to equal the previous year’s annuity amount multiplied by a certain factor the annuity payments are made to one or more qualified charitable organizations where a qualified charitable_organization means any organization described in sec_170 sec_2055 or sec_2522 chosen by a designated appointer your designated appointer is son the son of your founder as the appointer son chooses not only the qualified charitable_organization but also your trustee the initial trust terms provided that any remaining principle at the end of twenty years of annuities would go to son throughout the twenty years of annuities of which you are now in year fifteen son has chosen to provide the annuity payments to foundation foundation is exempt from federal_income_tax under sec_501 as an organization described in sec_501 and is classified as a private_foundation within the meaning of sec_509 son is a founder of foundation and retains the ability to appoint and remove members of the board_of directors of foundation your trustee has determined given the required payout amounts that you will run out of funds by your eighteenth year the annuity_payment in that year will be higher than the amount remaining in the trust fund and you will be unable to finish the final two years of the annuity payments and no funds will remain for son given the likely end of your ability to continue paying annuities your trustee petitioned the court to amend your terms allowing you to terminate this year and pay all of the remaining funds to foundation son would receive none of the payments from you and has represented that he has relinquished any and all claims regarding payments under the trust agreement the court granted your amendments conditional upon receiving a ruling_request from the service indicating that there are no negative tax consequences rulings requested the distribution of your remaining assets to foundation will not terminate your status as a private_foundation under sec_507 and cause you to be subject_to a termination_tax under sec_507 the distribution of your remaining assets to foundation will not be an act of self-dealing under sec_4941 the distribution of your remaining assets to foundation will not be a taxable_expenditure with respect to which you need to exercise expenditure_responsibility under sec_4945 foundation will not be required to exercise expenditure_responsibility with respect to outstanding grants made to itself you will be allowed a deduction under sec_642 for the taxable_year in which the assets are distributed to foundation in an amount equal to the annuity_payment that otherwise would have been payable for the taxable_year prorated on a daily basis if the year of distribution is a short taxable_year to the extent paid from your gross_income law sec_507 provides that the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or there have been willful and repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for such tax ‘1 r c sec_507 provides that for purposes of sec_507 sec_508 and sec_509 in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption iecapitalization or other adjustment organization or reorganization the tranferee foundation shall not be treated as a newly created organization sec_507 provides that a substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation sec_642 provides in pertinent part that a_trust shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170a any amount of the gross_income without limitation which pursuant to the terms of the governing instrument during the taxable_year is paid out for a purpose specified in sec_170 determined without regard to sec_170 a r c sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as the furnishing of goods services or facilities between a disqualified_person and a private_foundation as well as the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes a twenty percent tax on each taxable_expenditure of a private_foundation sec_4945 defines taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or an amount_paid for any purpose other than one specified in sec_170 r c sec_4945 defines expenditure_responsibility as the private_foundation will assert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild of that contributor director or officer sec_4947 provides that in the case of a split-interest trust sec_507 sec_4941 and sec_4945 shall apply to the trust as if it were a private_foundation sec_1_507-3 provides that a transferee organization to which sec_507 applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit multiplied by a faction the numerator of which is the fair_market_value of the assets transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor immediately before the transfer sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter prior to or as a result of making a sec_507 transfer to one or more private_foundations each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor does not satisfy such liability sec_1_507-3 example describes a_trust whose trustees created and controlled foundations r s and t when the trust provides funds to r s and t in a b transfer r s and t are treated as the trust for sec_4945 purposes and are responsible for any expenditure responsibilities remaining under sec_4945 distributions the example goes on to state since r s and t are treated as the trust rather than as recipients of ‘expenditure responsibility’ grants there are no expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to the transfers of assets to r s and t sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same person or persons which effectively controlled the transferor private_foundation such a transferee foundation shall be treated as if it were the transferor sec_1_507-3 provides that for the purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxably year sec_1_507-3 states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_53_4946-1 provides that for purposes of sec_4941 only the term disqualified persons’ shall not include any organization which is described in sec_501 other than organizations described in sec_509 sec_53 e provides that for a split-interest trust the provision of sec_507 will not apply by reason of any payment to a beneficiary that is directed by the terms of the governing instrument by reason of or following the expiration of the last remaining charitable interest sec_53 e example provides that if h creates a_trust under which x a 501_c_3_organization receives money annually for a period of years remainder to s h’s son when the final payment to x has been made at the end of the year period in accordance with the terms of the trust the provisions of sec_4947 will cease to apply to the trust but the final payment to x will not be considered a termination of the trust’s private_foundation_status within the meaning of sec_507 revenue rung 2002_1_cb_241 provides a transfer of assets described in sec_507 does not constitute a termination of the transferor's private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 see sec_1_507-1 and sec_1_507-3 the transferor foundation is not required to provide such notice in situation p’s dissolution under state law has no effect on whether p has terminated its private_foundation_status for federal tax purposes the ruling also goes on to state that the distributions are made to c organizations which cannot be disqualified persons for sec_4941 purposes therefore there is no self-dealing the ruling also commented on sec_4945 stating that because each transferor foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundations are treated as though they were the transferor for purposes of sec_4945 see sec_1_507-3 because the transferee foundations are treated as the transferor foundation rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to the transfers to the transferee foundations see sec_1 a i and iii example analysis ruling the distribution of your remaining assets to foundation will not terminate your status as a private_foundation under sec_507 and cause you to be subject_to a termination_tax under sec_507 because you have represented that you are a charitable_lead_unitrust which has amounts in trust for which a deduction was allowed under sec_2055 and are a nonexempt split-interest trust within the meaning of sec_4947 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if you were a private_foundation sec_507 applies to a significant disposition of assets by one private_foundation to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income see sec_1_507-3 sec_1_507-3 provides that a transfer of all of a private foundation’s assets to one or more private_foundations constitutes a significant disposition here you are seeking to distribute all of your remaining funds to foundation prior to the end of your annuity term and for no compensation from foundation therefore this qualifies as a sec_507 distribution a transfer of assets described in sec_507 does not constitute a termination of the transferor's private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 see sec_1 b and d pursuant to sec_1_507-4 a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer however sec_507 states that the status of any organization as a private_foundation shall be terminated only if the organization notifies the secretary of its intent to accomplish such termination or with respect to the organization there have been either willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter you have represented that you have not and will not notify the secretary of your intent to terminate your status as a private_foundation and that you have not ever either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter therefore your proposed transfer of all your assets to foundation under sec_507 will not terminate your private_foundation_status under sec_507 and does not result in a termination_tax imposed by sec_507 additionally sec_53 e provides that for a split-interest trust the provision of sec_507 will not apply by reason of any payment to a beneficiary that is directed by the terms of the governing instrument by reason of or following the expiration of the last remaining charitable interest this rule is further clarified by example in sec_53 e example which discusses a scenario where h creates a_trust under which x a 501_c_3_organization receives money annually for a period of years with the remainder going to s h’s son when the final payment to x has been made at the end of the year period in accordance with the terms of the trust the provisions of sec_4947 will cease to apply to the trust but the final payment to x will not be considered a termination of the trust’s private_foundation_status within the meaning of sec_507 you have petitioned a judge to alter the language in your governing instrument to provide for a final payment to foundation consisting of all of the remaining funds this payment will constitute the last remaining charitable interest in your trust therefore the provision of sec_507 will not apply without further notice by you to the commissioner ruling the distribution of your remaining assets to foundation will not be an act of self- dealing under sec_4941 sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_53_4946-1 a disqualified_person does not include organizations that are exempt from sec_501 other than organizations also described in sec_509 rev_rul supra also discusses the distribution from a private_foundation to another sec_501 organization stating that such a distribution is not subject_to sec_4941 due to the exception for sec_501 organizations here your final distribution will be entirely to foundation a private_foundation described in sec_501 given that the recipient of your distribution is described in sec_501 such distribution will not be an act of self-dealing ruling sec_3 and the distribution of your remaining assets to foundation will not be a taxable_expenditure with respect to which you need to exercise expenditure_responsibility under sec_4945 and foundation will not be required to exercise expenditure_responsibility with respect to outstanding grants made to itself with a sec_507 transfer if all of the assets of a private_foundation are transferred to another private_foundation effectively controlled by the same person s the transferee foundation will be treated as if it were the transferor organization and would be subject_to any liabilities not paid_by the transferor sec_1_507-3 and i since the transferee organization in such a transaction is treated as the transferor there are no expenditure_responsibility requirements with respect to such transactions sec_1_507-3 example revrul_2002_28 supra you have represented that there is effective_control since your son both appoints your trustee and determines the board_of directors for foundation given your representations of effective_control foundation will be treated as you for sec_4945 purposes since foundation is treated as you there are no expenditure_responsibility requirements that must be exercised under sec_4945 and h with respect to your transfer of assets to foundation ruling you will be allowed a deduction under sec_642 for the taxable_year in which the assets are distributed to foundation in an amount equal to the annuity_payment that otherwise would have been payable for the taxable_year prorated on a daily basis if the year of distribution is a short taxable_year to the extent paid from your gross_income based solely on the facts and representations submitted we conclude that you should be allowed a deduction under sec_642 for the year in which your assets are distributed to foundation in an amount equal to the annuity_payment that would have been payable for that taxable_year pursuant to the terms of the trust agreement to the extent paid from your gross_income except as specifically set forth above we express no opinion as to the tax consequences of the transaction described above under the cited provisions of the code or under any other provisions of the code in particular we express no opinion as to whether or not the foundation is described in sec_170 sec_2055 and sec_2522 and whether the foundation is a private_foundation within the meaning of sec_509 and is not described in sec_509 rulings the distribution of your remaining assets to foundation will not terminate your status as a private_foundation under sec_507 and cause you to be subject_to a termination_tax under sec_507 the distribution of your remaining assets to foundation will not be an act of self-dealing under sec_4941 the distribution of your remaining assets to foundation will not be a taxable_expenditure with respect to which you need to exercise expenditure_responsibility under sec_4945 foundation will not be required to exercise expenditure_responsibility with respect to outstanding grants made to itself you will be allowed a deduction under sec_642 for the taxable_year in which the assets are distributed to foundation in an amount equal to the annuity_payment that otherwise would have been payable for the taxable_year prorated on a daily basis if the year of distribution is a short taxable_year to the extent paid from your gross_income this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records ronald shoemaker manager exempt_organizations technical group sincerely notice enclosure
